914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest TEMPLETON, Plaintiff-Appellant,v.Frank ELO;  et al., Defendants-Appellees.
No. 89-2067.
United States Court of Appeals, Sixth Circuit.
Sept. 4, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges;  WILHOIT, District Judge.*
PER CURIAM.


1
Plaintiff, Ernest Templeton, appeals from orders of the district court dismissing various claims brought against state officials, pursuant to 42 U.S.C. Sec. 1983.


2
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the dismissal of plaintiff's claim, that he was entitled to another hearing prior to being reclassified to more restrictive security classification, is affirmed upon the reasoning set out by the district court in its Memorandum and Order of August 31, 1989, and the dismissal of plaintiff's other claims is affirmed upon the reasoning set out in the magistrate's Report and Recommendation dated March 23, 1987.


3
The orders of the district court are affirmed.



*
 The Honorable Henry R. Wilhoit, Jr., United States District Judge for the Eastern District of Kentucky, sitting by designation